Citation Nr: 9904089	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1972.

The instant appeal arose from a March 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim for service 
connection for a bilateral knee disorder.  This case was 
remanded by the Board of Veterans' Appeals (Board) in March 
1996 for further development.


REMAND

The appellant contends, in substance, that he has a bilateral 
knee disorder which began in service.  

In January 1998, the appellant filed a written statement 
noting his desire to appear personally at a hearing before a 
member of the Board.  By letter dated July 15, 1998, the 
veteran's request for a personal hearing before a traveling 
section of the Board (Travel Board Hearing), was acknowledged 
and his name was placed on the list of those waiting for such 
a hearing.  No further correspondence has been received from 
the veteran.  In particular, nothing has been received from 
the veteran indicating that he wishes to withdraw his request 
for a hearing.  The Veterans of Foreign Wars of the United 
States requested in their December 1998 informal hearing 
presentation that the case be remanded for the requested 
hearing.

The Board notes that hearings employing "videoconferencing" 
techniques are now possible before the Board in lieu of a 
Travel Board Hearing.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a Travel Board or Board Videoconference 
hearing.  The RO should contact the 
appellant at his last known address of 
record and through his representative and 
provide notice of the hearing.  

After the appellant and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


